
	

111 HR 197 IH: National Right-to-Carry Reciprocity Act of 2009
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 197
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Stearns (for
			 himself and Mr. Boucher) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide a
		  national standard in accordance with which nonresidents of a State may carry
		  concealed firearms in the State.
	
	
		1.Short titleThis Act may be cited as the
			 National Right-to-Carry Reciprocity
			 Act of 2009.
		2.National standard
			 for the carrying of certain concealed firearms by nonresidents
			(a)In
			 generalChapter 44 of title 18, United States Code, is amended by
			 inserting after section 926C the following:
				
					926D.National standard
				for the carrying of certain concealed firearms by nonresidents
						(a)Notwithstanding any
				provision of the law of any State or political subdivision thereof, a person
				who is not prohibited by Federal law from possessing, transporting, shipping,
				or receiving a firearm and is carrying a valid license or permit which is
				issued by a State and which permits the person to carry a concealed firearm
				(other than a machinegun or destructive device) may carry in another State a
				concealed firearm (other than a machinegun or destructive device) that has been
				shipped or transported in interstate or foreign commerce, subject to subsection
				(b).
						(b)(1)If such other State
				issues licenses or permits to carry concealed firearms, the person may carry a
				concealed firearm in the State under the same restrictions which apply to the
				carrying of a concealed firearm by a person to whom the State has issued such a
				license or permit.
							(2)If such other State does not issue
				licenses or permits to carry concealed firearms, the person may not, in the
				State, carry a concealed firearm in a police station, in a public detention
				facility, in a courthouse, in a public polling place, at a meeting of a State,
				county, or municipal governing body, in a school, at a professional or school
				athletic event not related to firearms, in a portion of an establishment
				licensed by the State to dispense alcoholic beverages for consumption on the
				premises, or inside the sterile or passenger area of an airport, except to the
				extent expressly permitted by State
				law.
							.
			(b)Clerical
			 amendmentThe table of sections for such chapter is amended by
			 inserting after the item relating to section 926C the following:
				
					
						926D. National standard for the carrying
				of certain concealed firearms by
				nonresidents.
					
					.
			
